[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Columbus Bar Assn. v. McCord, Slip Opinion No. 2016-Ohio-3298.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-3298
                   COLUMBUS BAR ASSOCIATION v. MCCORD.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Columbus Bar Assn. v. McCord, Slip Opinion No.
                                   2016-Ohio-3298.]
Attorneys―Misconduct―Failure to maintain client trust account―Failure to
        inform clients of lack of professional liability insurance―Failure to file and
        pay federal income taxes―One-year suspension, all stayed on conditions.
     (No. 2014-1896—Submitted January 27, 2016—Decided June 8, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2014-062.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Lumumba Touré McCord of Columbus, Ohio, Attorney
Registration No. 0066968, was admitted to the practice of law in Ohio in 1996. In
December 2005, we briefly suspended McCord’s license to practice law based on
his failure to timely register for the 2005-2007 biennium.               In re Attorney
                              SUPREME COURT OF OHIO




Registration Suspension of McCord, 107 Ohio St.3d 1431, 2005-Ohio-6408, 838
N.E.2d 671; and In re Reinstatement of McCord, 107 Ohio St.3d 1705, 2006-Ohio-
13, 840 N.E.2d 209.
        {¶ 2} In a three-count complaint filed in September 2014, relator, Columbus
Bar Association, charged McCord with multiple violations of the Rules of
Professional Conduct arising from his failure to maintain a client trust account,
failure to advise his clients that he did not maintain professional liability insurance,
and his failure to file federal income tax returns for the years 2006 through 2010.
        {¶ 3} In November 2014, relator certified that McCord was in default
pursuant to former Gov.Bar R. V(6a) (now Gov.Bar R. V(14)), and we imposed an
interim default suspension on McCord’s license to practice law in Ohio effective
December 10, 2014. Columbus Bar Assn. v. McCord, 141 Ohio St.3d 1249, 2014-
Ohio-5407, 21 N.E.2d 1098. On March 6, 2015, we granted McCord’s motion for
leave to answer the complaint, agreed to terminate the interim default suspension
upon conditions, and remanded the case to the Board of Professional Conduct for
further proceedings. Columbus Bar Assn. v. McCord, 141 Ohio St.3d 1484, 2015-
Ohio-783, 26 N.E.3d 820. We reinstated him to the practice of law on April 15,
2015. Columbus Bar Assn. v. McCord, 142 Ohio St.3d 1238, 2015-Ohio-1428, 30
N.E.3d 959.
        {¶ 4} A panel of the board conducted a hearing and found by clear and
convincing evidence that McCord engaged in some, but not all, of the misconduct
charged in relator’s complaint and recommended that he be suspended for one year,
all stayed on conditions. The board adopted the panel’s report in its entirety. We
adopt the board’s findings of fact, conclusions of law, and recommended sanction.
              Count One: Failure to Maintain Client Trust Account
        {¶ 5} McCord admits that he closed his client trust account in 2010 and that
from that time until approximately May 9, 2013, he deposited unearned client funds
into his business account. He testified that in his criminal practice, he treated his




                                           2
                                January Term, 2016




fee as “earned upon receipt” in that he immediately started working on the case. If
a client was dissatisfied with McCord’s fee or with his work, or if a task was not
completed, McCord would refund the unearned portion of his fee from funds held
in his business account.
       {¶ 6} That practice was recognized and approved by the Board of
Commissioners on Grievances and Discipline in Advisory Opinion 96-4 (June 14,
1996), which interpreted the former Code of Professional Responsibility and stated,
“It is proper for a lawyer to enter a flat fee agreement requiring a criminal defendant
to pay a fixed amount in advance of representation in a criminal matter” and that a
flat fee “may be deposited into the lawyer’s business account upon receipt,” but
that it “should not be deemed nonrefundable.” Id. at syllabus. But the Rules of
Professional Conduct, which took effect on February 1, 2007, supersede that
advisory opinion and the board has recently withdrawn it. See Advisory Opinion
2016-1.
       {¶ 7} Prof.Cond.R. 1.15(c) requires a lawyer to “deposit into a client trust
account legal fees and expenses that have been paid in advance, to be withdrawn
by the lawyer only as fees are earned or expenses incurred.”                Although
Prof.Cond.R. 1.5(d)(3) permits a lawyer to designate that a fee is “earned upon
receipt” or “nonrefundable,” it also requires the lawyer to advise the client in
writing that if the lawyer does not complete the representation for any reason, the
client may be entitled to a refund of all or part of the fee. See also Advisory Opinion
2016-1, at 4. If those conditions are satisfied, then a fee paid in advance is to be
considered the lawyer’s funds and deposited in a place other than the lawyer’s client
trust account. Id.
       {¶ 8} At the hearing, McCord acknowledged that he now understands that
his past practice of depositing flat fees into his business account without satisfying
the conditions in Prof.Cond.R. 1.5(d)(3) is no longer acceptable under the rules and
that he has reopened his client trust account.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 9} Although no clients complained or were harmed by McCord’s
practice, the parties stipulated and the board found that McCord’s failure to deposit
client funds into a client trust account violated Prof.Cond.R. 1.15(a).
                    Count II: Professional Liability Insurance
       {¶ 10} McCord did not maintain professional liability insurance prior to
May 2, 2013, and failed to inform any client of that fact for more than two years.
No client complained and it appears that no clients were harmed by this failure.
However, the parties stipulated and the board found that this conduct violated
Prof.Cond.R. 1.4(c) (requiring a lawyer to inform the client if the lawyer does not
maintain professional liability insurance).
              Count III: Failure to File and Pay Federal Income Taxes
       {¶ 11} McCord was indicted on March 19, 2013, for failing to file income
tax returns and pay federal income taxes for the calendar years 2006 through 2010.
He eventually entered into a plea agreement in which he pleaded guilty to one
misdemeanor count of willful failure to file a return, supply information, or pay
income taxes in violation of 26 U.S.C. 7203. The court accepted the agreement and
sentenced him to 60 days in jail and one year of supervised release and ordered him
to pay restitution of $98,908.85. McCord appealed the decision, but his sentence
was affirmed.
       {¶ 12} Relator argued and the board agreed that McCord’s misdemeanor
conviction violated Prof.Cond.R. 8.4(b) (prohibiting a lawyer from committing an
illegal act that reflects adversely on the lawyer’s honesty or trustworthiness).
However, the board recommended that three additional alleged violations be
dismissed.
       {¶ 13} We adopt these findings of fact, agree that McCord’s conduct
violated Prof.Cond.R. 1.15(a), 1.4(c), and 8.4(b), and dismiss the remaining alleged
violations.




                                          4
                                January Term, 2016




                                      Sanction
       {¶ 14} The parties stipulated and the board found that McCord’s prior three-
day registration suspension and multiple violations are aggravating factors
weighing in favor of a greater sanction. See Gov.Bar R. V(13)(B)(1) and (4). They
also found that relevant mitigating factors include McCord’s full and free disclosure
to the board and cooperative attitude toward the disciplinary proceedings, the
imposition of criminal sanctions for his income tax violations, his payments of $300
per month toward his criminal restitution order, his efforts to correct his accounting
practices, his admission of responsibility, and the absence of harm to his clients.
See, e.g., Gov.Bar R. V(13)(C)(3), (4), and (6). The board also noted that a Franklin
County Common Pleas Court judge testified and described McCord as being
“professionally prepared” and performing “stellar work when representing his
clients.” He stated that he was disappointed to learn of McCord’s federal tax issue,
but that he was confident in McCord’s honesty and ability to perform his duties.
See Gov.Bar R. V(13)(C)(5).
       {¶ 15} Relator recommended that McCord be suspended from the practice
of law for one year with six months stayed and that he serve one year of probation.
In contrast, McCord argued in favor of a six-month fully stayed suspension with
two years of probation. The board, however, recommended that McCord be
suspended from the practice of law for one year, but that we stay the entire
suspension on the conditions that he (1) comply with all requirements of the Internal
Revenue Service for the payment of his back taxes, (2) timely pay his current tax
obligations, and (3) successfully complete a two-year term of probation, during
which he must complete at least six hours of continuing-legal-education (“CLE”)
courses in law-office management in addition to the CLE requirements set forth in
Gov.Bar R. X. Neither party objects to this recommendation.
       {¶ 16} We have imposed one-year fully stayed suspensions on attorneys
who have engaged in comparable misconduct. See Cuyahoga Cty. Bar Assn. v.




                                          5
                              SUPREME COURT OF OHIO




Veneziano, 120 Ohio St.3d 451, 2008-Ohio-6789, 900 N.E.2d 185 (imposing a one-
year suspension stayed on conditions on an attorney who not only failed to timely
file tax returns and pay her own taxes for five years, but also failed to withhold
federal payroll taxes from her employees’ wages for seven years); Lake Cty. Bar
Assn. v. Ezzone, 102 Ohio St.3d 79, 2004-Ohio-1774, 806 N.E.2d 991 (suspending
an attorney for one year, all stayed on conditions based on his guilty plea to a
misdemeanor charge of failure to file a federal income tax return); and Disciplinary
Counsel v. Hillman, __ Ohio St.3d __, 2016-Ohio-1172, __ N.E.3d __ (imposing a
one-year stayed suspension on an attorney who was convicted of willfully failing
to file a federal income tax return and who acknowledged that he also failed to file
two additional returns). We recognize that in addition to failing to file income tax
returns, McCord failed to deposit client funds into a separate client trust account
and failed to inform his clients that he did not carry professional liability insurance.
Nonetheless, we agree that a one-year suspension, stayed on conditions, is the
appropriate sanction for his misconduct.
        {¶ 17} Accordingly, Lumumba Touré McCord is suspended from the
practice of law for one year, all stayed on the conditions that he (1) comply with all
requirements of the Internal Revenue Service for the payment of his back taxes, (2)
timely pay his current tax obligations, (3) successfully complete a two-year term of
probation, during which he must complete at least six hours of CLE courses in law-
office management in addition to the CLE requirements of Gov.Bar R. X, and (4)
engage in no further misconduct. If McCord fails to abide by these conditions, the
stay will be lifted and he will serve the full one-year suspension. Costs are taxed
to McCord.
                                                               Judgment accordingly.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                _________________




                                           6
                                 January Term, 2016




           Bloomfield & Kempf, L.L.P., and David S. Bloomfield; Barry W. Epstein;
A. Alysha Clous, Assistant Bar Counsel, and Bruce A. Campbell, Bar Counsel, for
relator.
           Brehm & Associates, L.P.A., and Eric W. Brehm, for respondent.
                                _________________




                                          7